DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 04/18/2022.  
Claims 1, 3, 5-8, 10, 12-15, 17, 19-21 are pending in the case.  
No further claims have been cancelled or added.
Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 5-8, 12-15 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al. (US 2012/0060088, published 03/08/2012, hereinafter “Hill”) in view of Chandraghatgi et al. (US 2012/0284266 A1, filed 05/04/2011, hereinafter “Chandraghatgi”) and further in view of Chardon et al. (US 2012/0274863 A1, effectively filed on 04/29/2011, hereinafter “Chardon”) and further in view of Mudd et al. (US 2008/0222546 A1, published 09/11/2008, hereinafter “Mudd”).

Independent Claims 1, 8 and 15:
	Hill discloses a system comprising:
a memory [non-transitory computer-readable medium] storing computer executable instructions (Hill: Fig. 2, ¶ [0053]); and
a processor that , when executing the computer executable instructions stored in the memory, is configured to perform a method to (Hill: Fig. 2, ¶ [0053]):
cause a media content item to be played back (The player device can play video content, Hill, ¶ [0023] lines 12-15.);
generate a pivot menu that includes a plurality of levels (The device can display a menu that comprises different levels that the user can cycle through, Hill: Figs. 4-6, ¶ [0064].), 
the plurality of levels comprises a player control level that includes: 
(i) a plurality of player controls that control playback of the media content item, (The user is provided with a control pane 360 (player control level) that enables the user to control the playback of the content via a rewind function (a first player control) and a fast forward function (a second player control). Hill: Fig. 6, ¶ [0073].  The arrows 314 and 316 are used to indicate the controls associated with the left and right arrow keys, Hill: ¶ [0061].  The left and right arrow keys in Fig. 6 are used to fast forward and rewind.), and 
(ii) a progress bar that indicates current progress of the media content item being displayed (The progress bar indicates the current play point location, Hill: Fig. 6, ¶ [0073].  Hill indicates that the menu interface is presented as translucent in order to reduce content rendering interruption, Hill: ¶ [0022].  The content can be video content, Hill: ¶ [0023].),
the plurality of levels comprises a content level of the pivot menu that includes content options in which a representation of each of the content options is presented (The menu comprises a level comprising options associated with available content, Hill: Fig. 4, ¶ [0057], [0060]-[0062].  Examiner notes that the current embodiment corresponds to a TV status in which the content corresponds to a broadcast medium, however, in other embodiments the device can be accessing streamed internet videos, Hill: ¶ [0057].  Accordingly, it is implied that different content options would be available for internet videos.);
cause the player control level of the plurality of levels of the pivot menu to be presented in response to receiving a first command while the media content item is being displayed, wherein the pivot menu was inhibited from being presented concurrently with the media content item being displayed prior to receiving the first command (The user can cause the pivot menu to automatically reopen to the player control level by pressing a single key input without having to press the sequence of key inputs that would normally be needed to access the player control level, Hill: ¶ [0025], [0032].),
wherein the player control level provides a first indicator for navigating the pivot menu to a next level of the pivot menu from the plurality of levels (The control pane of the player control level is displayed with an up arrow and a down arrow that indicates navigational functionality to the user, Hill: Fig. 6, ¶ [0061].  The up and down arrows are used to navigate to a next level or a previous level of the pivot menu, Hill: Figs. 5-6, ¶ [0028], [0071]-[0072].); and 
cause the content level of the plurality of levels of the pivot menu to be presented in response to receiving a second command while the player control level of the pivot menu is being presented concurrently with the presentation of the media content item, wherein the second level of the pivot menu is the next level of the pivot menu relative to the level of the pivot menu when the second command is received (control pane (level) for the player control of the pivot menu can be overlaid on the media content based on receiving a first input, Hill: ¶ [0025], [0032].  The user can navigate to a next level of the pivot menu by pressing an up or down arrow, Hill: Figs. 5 and 6, ¶ [0071]-[0072].  As shown in Figs. 5 and 6, the content level and the player control level can be accessed via a single input.)and
wherein the content level provides the first indicator for navigating the pivot menu to the next level of the pivot menu from the plurality of levels and provides a second indicator for navigating to a previous level of the pivot menu from the plurality of levels (The control pane of the content level is displayed with an up arrow and a down arrow that indicates navigational functionality to the user, Hill: Fig. 5, ¶ [0061].  The up and down arrows are used to navigate to a next level or a previous level of the pivot menu, Hill: Figs. 5-6, ¶ [0028], [0071]-[0072].).
Hill does not appear to expressly teach a system, medium and method wherein:
a plurality of media content items that are related to the media content item are determined; and
displaying the media content comprises the media content being played back;
the player control level comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back.
the content level is a related content level and the content options includes at least a portion of the plurality of media content items related to the media content item being played back; 
the representation of the content options are representations of each of the portions of the plurality of media content items; and
the player control level of the plurality of levels of the pivot menu is removed from being presented when the related content level is presented.
However, Chandraghatgi teaches a system, medium and method wherein:
a plurality of media content items that are related to the media content item are determined (Videos related to the current video are identified, Chandraghatgi: Fig. 1, ¶ [0021], [0023], [0026].);
the content options includes at least a portion of the plurality of media content items related to the media content item being displayed (Chandraghatgi: Figs. 1 and 3, ¶ [0021], [0023], [0026], [0028], [0051], [0055].); and 
the representation of the content options are representations of each of the portion of the plurality of media content items (Chandraghatgi: Figs. 1 and 3, ¶ [0028], [0055].).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system, medium and method of Hill wherein:
a plurality of media content items that are related to the media content item are determined (Videos related to the current video area identified; 
the content options includes at least a portion of the plurality of media content items related to the media content item being displayed, and
the representation of the content options are representations of each of the portion of the plurality of media content items, as taught by Chandraghatgi.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with more effective content options (Chandraghatgi: Figs. 1 and 3, ¶ [0021], [0023], [0026], [0028], [0055].).
In implementing the content options feature of Chandraghatgi into the invention of Hill, the related videos (content option) of Chandraghatgi would be displayed in the content level of Hill since the content level comprises content options for streaming internet videos in the invention of Hill.  Accordingly, in combination, Hill in view of Chandraghatgi teaches a system wherein the content level is a related content level and the content options includes at least a portion of the plurality of media content items related to the media content item being displayed.
Hill in view of Chandraghatgi does not appear to expressly teach a system, medium and method wherein: 
displaying the media content comprises the media content being played back; and
the player control level comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back; and
the player control level of the plurality of levels of the pivot menu is removed from being presented when the related content level is presented.
However, Chardon teaches a system, medium and method wherein: 
displaying the media content comprises the media content being played back (The user can provide an input to cause the pivot menu interface to be displayed over a background such as streaming video content, Chardon: Fig. 7, ¶ [0061], [0112].  The video background is being played back as the user navigates the pivot menu, Chardon: ¶ [0068].); and
a first level of the plurality of levels of the pivot menu is removed from being presented when a second level is presented (Only a single level of the pivot menu is displayed at a time, Chardon: Figs. 2 and 4, ¶ [0061], [0074]).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system, medium and method of Hill in view of Chandraghatgi wherein:
displaying the media content comprises the media content being played back; and
a first level of the plurality of levels of the pivot menu is removed from being presented when a second level is presented, as taught by Chadron.
	One would have been motivated to make such a combination in order to provide a more effective presentation of the pivot menu (Chardon: Figs. 2-5, ¶ [0061], [0068] [0074], [0077], [0112].). 
	In implementing the level navigation feature of Chardon into the invention of Hill in view of Chandraghatgi, displaying only one pivot menu level at a time when navigating from a first level to a second level (as taught by Chardon) would correspond to the player control level and the content level since the player control level and the content level are adjacent levels in the invention of Chardon into the invention of Hill.  Accordingly, in combination, Hill in view of Chandraghatgi and further in view of Chadron further teaches a system, medium and method wherein the player control level of the plurality of levels of the pivot menu is removed from being presented when the related content level is presented.
	Hill in view of Chandraghatgi and further in view of Chadron does not appear to expressly teach a system, medium and method wherein the player control level comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back.
	However, Mudd teaches a system, medium and method wherein the player control comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back (The player controls comprises a plurality of player controls that control playback of the media content item (play/pause, skip forward, volume), a favorites button 110 that enable users to indicate if they like the media content item and a ban button 112 to allow users to indicate that they dislike the media content item, Mudd: Fig. 16, ¶ [0188].).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the system, medium and method of Hill in view of Chandraghatgi and further in view of Chadron wherein the player control comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back, as taught by Mudd.
	One would have been motivated to make such a combination to improve the user’s experience by providing a more effective set of control options for interacting with the media content item (Mudd: Fig. 16, ¶ [0188].).
	In implementing the feedback options of Mudd into the invention of Hill in view of Chandraghatgi and further in view of Chadron, the player control feedback options (as taught by Mudd) would be located in the player control level of Hill since the player control level of Hill comprises the player control options.  Accordingly, in combination, Hill in view of Chandraghatgi, further in view of Chadron and further in view of Mudd teaches a system, medium and method wherein the player control level comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back.

Claims 5, 12 and 19:
	The rejection of claims 1, 8 and 16 are incorporated.  Hill in view of Chandraghatgi, further in view of Chardon and further in view of Mudd further teaches a system, medium and method wherein the first command corresponds to a first user input type and wherein the second command corresponds to the first user input type (The user can provide an up arrow input via the remote control device in order to display the menu, Hill: Figs. 3 and 4, ¶ [0056]-[0060], [0063].  The user can provide an up arrow input via the remote control device in order to display a next menu level, Hill: Figs. 5 and 6, ¶ [0071]-[0072].).

Claims 6, 13 and 20:
	The rejection of claims 5, 8 and 15 are incorporated.  Hill in view of Chandraghatgi, further in view of Chardon and further in view of Mudd further teaches a system, medium and method wherein the processor is further configured to:
receive a third command during the playback of the media content item, wherein the third command corresponds to a second user input type (The user can provide a down arrow input via the remote control device, Hill: ¶ [0071].  The video background is being played back as the user navigates the pivot menu, Chardon: ¶ [0068].); and
in response to the third command, cause a third level of the pivot menu to be presented during the playback of the media content item, wherein the third level is a previous level of the pivot menu relative to a level of the pivot menu displayed when the third command is received (It is implied that the down arrow navigates to a previous level of the menu, Hill: ¶ [0071]-[0072].).

Claims 7, 14 and 21:	
	The rejection of claims 1, 8 and 16 are incorporated.  Hill in view of Chandraghatgi, further in view of Chardon and further in view of Mudd further teaches a system, medium and method wherein the plurality of player controls includes controls to pause playback of the media content item, rewind the media content item, and fast forward the media content item (The user can provide fast forward and rewind control inputs, Hill: Fig. 6, ¶ [0073].  The player controls can include a pause control, Chardon: Fig. 3, ¶ [0070]-[0071].).

Claim(s) 3, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill in view of Chandraghatgi, further in view of Chardon, further in view of Mudd and further in view of Harper et al. (US 2012/0042247 A1, published 02/16/2012, hereinafter “Harper).

Claims 3, 10 and 17:
	The rejection of claims 1, 8 and 16 are incorporated.  Hill in view of Chandraghatgi, further in view of Chardon and further in view of Mudd further teaches a system, medium and method wherein the plurality of levels includes a rating level of the pivot menu that includes one or more ratings controls (Hill: Fig. 5, ¶ [0068].).
	Hill in view of Chandraghatgi, further in view of Chardon and further in view of Mudd does not appear to expressly teach a system, medium and method wherein the one or more ratings control are applied during playback of the media content item to block the media content item from continuing to be played back.
	However, Harper teaches a system, medium and method wherein the one or more ratings control are applied during playback of the media content item to block the media content item from continuing to be played back (The user can select a menu item (ratings control) during the presentation (during playback) of a media segment (content) to issue a blocking command to prevent the identified media segment from being presented to the user when the identified media segment reoccurs in the media stream (block the content from continuing to be played back), Harper: Fig. 3, ¶ [0031].).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system, medium and method of Hill in view of Chandraghatgi, further in view of Chardon and further in view of Mudd wherein the one or more ratings control are applied during playback of the media content item to block the media content item from continuing to be played back, as taught by Harper.  
One would have been motivated to make such a combination to improve the user’s experience by providing the user greater control over what content he/she is presented with (Harper, Fig. 3, ¶ [0001]-[0002]). 

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach generating a pivot menu that includes a plurality of levels comprising a player control level and related content level where the player control level of the pivot menu comprises a plurality of feedback indicators for providing feedback regarding the media content item being played back because Mudd does not disclose or suggest generating a pivot menu that includes a plurality of levels comprising a player control level and a related content level, wherein the player control level of the pivot menu includes (i) a plurality of player controls that control playback of the media content item, (ii) a plurality of feedback indicators for providing feedback regarding the media content item being played back, and (iii) a progress bar that indicates current progress of the media content item being played back, and wherein the related content level fo the pivot menu includes at least a portion of the plurality of  media content items that are related to the media content item in which a representation of each of the portion of the plurality of media content items is presented” (Remarks; pages 11 and 12).  Examiner respectfully disagrees.
Examiner relied on a combination of features of Hill, Chandraghatgi, Chardon and Mudd to teach the limitation cited by Applicant.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Accordingly, since Applicant has failed to consider the particular combination of features presented in the rejection of the independent claims, Examiner considers Applicant’s arguments to be unpersuasive.
Applicant further argues that the rejection of claim 1 is improper because Examiner’s rational to combine the references provides nothing more than mere conclusory statements (Remarks: pages 12 and 13).  Examiner respectfully disagrees.
Examiner argues that one would have been motivated to make such a combination in order to improve the user’s experience.  As one of ordinary skill in the art would know, all graphical user interfaces are designed with the purpose of improving the users experience in interacting with a computing device (in particular when considering alternatives such as command line interfaces).  Hill’s improvement of the user’s experience involves generating a pivot menu the provides quick access to a player control level (see the rejection of claim 1 above).  The graphical user interface of Mudd improves the user experience with interacting with the computing device by providing a more effective set of control options for interacting with media content items in a player control interface (see rejection of claim 1 presented above).  Since Hill provides a player control interface, improvements to a player control interface (such as the one described by Mudd) would be useful in the invention of Hill for the overall purpose of improving the user’s experience.  Accordingly, Applicant’s argument is not persuasive.  
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175